Hodges, J.
1. The plaintiff, having purchased a passenger-ticket from the railroad ticket-agent, was in the waiting-room at the depot, and the ticket-agent asked her certain questions, and engaged her in a conversation which she alleges was insulting, and which her petition set out in totidem verbis, without an innuendo. She proved her case as laid in the petition, and the jury found in her favor. Exception was taken to the following excerpt from the charge of the court: “If you find that the plaintiff in this case received the insults alleged in her petition, and if you find this from the preponderance of the weight of the evidence in the case, and if you find that this language used to her was insulting, used as it was and under the circumstances that it was, then it would be your duty to find a verdict in favor of this plaintiff.” This charge was error, because the words set out in the petition showing the conversation engaged in by and between the plaintiff and ticket-agent, are not necessarily, as a matter of law, insulting, — giving the words their usual and natural construction. It was a question for the jury whether they were insulting. The expression, “If you find that the plaintiff in this ease received the insults alleged in her petition,” intimated an opinion on the facts in the case, in that it intimated an opinion that the language used by the ticket-agent to the plaintiff was insulting; which was an issue for the jury to determine.
*6233. Exception is taken to the following excerpt from the charge of -the court: "If you find, however, that the language as used to plaintiff has not been proven to you by a preponderance of the weight of the evidence, then, gentlemen of the jury, you could not find for the plaintiff in the case.” This, taken in connection with the preceding excerpt, also intimated an opinion that the words set out in the petition, alleged to have been used by the ticket-agent to the plaintiff, were as a matter of fact and law insulting, and authorized a verdict in favor of the plaintiff, regardless of the meaning of the words, giving them their usual and ordinary construction. It was peculiarly a question for the jury whether or not such words were insulting to the plaintiff, giving the words their usual and ordinary signification; no innuendo being set out in the petition..
3. Other alleged errors are complained of, hut they are not considered, inasmuch as it is not likely that they will recur on another trial of the case. Judgment reversed.